                     Case 20-20259-RAM          Doc 80    Filed 10/06/20     Page 1 of 2




          ORDERED in the Southern District of Florida on October 5, 2020.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                              Case No. 20-20259-RAM
                                                           (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                           Chapter 11
             Debtors.
       _______________________________/

                 ORDER GRANTING, IN PART, DEBTORS’ EX PARTE MOTION FOR
                  AN EXTENSION OF TIME TO FILE SCHEDULES OF ASSETS AND
                LIABILITIES, STATEMENTS OF FINANCIAL AFFAIRS, TAX REPORT
                           AND ALL OTHER FILING REQUIREMENTS

                THIS MATTER came before the Court upon the Debtors’ Ex Parte Motion for an

       Extension of Time to File Schedules of Assets and Liabilities, Statements of Financial Affairs,

       Tax Report and All Other Filing Requirements [ECF No. 77] (the "Motion"). The Court having

       considered the Motion and the file, and the Court finding that (i) it has jurisdiction over the

       matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding

       pursuant to 28 U.S.C. § 157(b)(2); and (iii) pursuant to Local Rule 9013-1(C)(2), the Court is

       authorized to grant the Motion without a hearing. Accordingly it is
              Case 20-20259-RAM          Doc 80      Filed 10/06/20    Page 2 of 2




       ORDERED AND ADJUDGED as follows:

       1.      The Motion is GRANTED, in part.

       2.      The Debtors shall have an extension of time up through and including October 16,

2020, within which to file the Debtors’ Schedules of Assets and Liabilities, Statements of

Financial Affairs, Tax Report and other filing requirements.

                                               ###
Submitted By:
James C. Moon, Esquire
Florida Bar No. 938211
jmoon@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
James C. Moon, Esquire, is directed to serve copies of this Order on all parties in interest and to
file a Certificate of Service.




                                                2
